Citation Nr: 18100080
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-34 806
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to a rating in excess of 10 percent for status post endoscopic sinus surgery for recurrent intranasal inverting papilloma with atypical features (papilloma disability) is remanded for additional development.
The Veteran served on active duty from June 1965 to June 1969, including combat in Vietnam.  In August 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
The Board of Veterans Appeals (Board) notes the Veteran has had multiple surgical procedures for his papilloma disability.  The Veteran and his service representative argued at the hearing that other than the temporary total disability (TTD) awarded from August 2005 to April 2006 and from October 2012 to December 2012, he should be awarded TTD for the other surgeries.  He has not filed a claim for any additional TTD awards.  Absent already specifically filed claims, the Board finds that the issue of additional TTD awards is not before it. 
The Board finds that the Department of Veterans Affairs (VA) examinations are insufficient for rating purposes.  The Veterans disability is rated under Diagnostic Code (DC) 6504, for nose, loss of part of, or scars at 10 percent.  38 C.F.R. § 4.97 (2017).  A note to this diagnostic code states that rating may also be based upon DC 7800 (38 C.F.R. § 4.118 (2017)) for scars, disfiguring, head, face, or neck.  In this instance, the two VA examinations of April 2006 and March 2014 do not discuss the schedular criteria under DC 7800 and the Board is therefore unable to determine if the Veterans papilloma disability would warrant a higher when considering DC 7800.  The Veteran also testified to a number of other symptoms he believes are related to his papilloma disability.  
In addition, the Veteran receives treatment by private medical providers.  He has provided the records from his surgeon, Dr. J.K.  He also testified to receiving treatment at Samaritan Hospital.  The Veteran should be asked to submit or authorize VA to obtain these records as well as updated records from Dr. J.K. and records from any other medical provider not previously submitted or obtained.  Ongoing VA medical records should also be obtained.
 
The matter is REMANDED for the following action:
1. Ask the Veteran to identify all outstanding treatment records relevant to his papilloma disability.  All identified VA records should be added to the claims file, to specifically include relevant records dated since December 2014.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  The Veteran should be asked to provide records or authorization to obtain records from Samaritan Hospital and Dr. J.K.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.
2. After the record development is completed, provide the Veteran with a VA nasal examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  
The examiner is asked to determine the severity of the Veterans papilloma disability under the criteria of both DC 6504 (nose, loss of part of) and DC 7800 (scar, disfiguring, head, face, and neck).  
The examiner is also asked to discuss if the papilloma disability results in any impairment in vision, hearing, sense of smell, or speaking; and whether the Veterans reports of headaches, earaches, and septal perforation are a result of the papilloma disability.  See August 10, 2016 Hearing Transcript.  If any of the above results from the papilloma disability, the functional impairment caused by such should be discussed.  Multiple examinations should be scheduled if necessary.  
3. After the development requested is completed, readjudicate the claim for an increased rating for the papilloma disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board. 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel

